        Case 1:20-cv-00089-PJK-LF Document 7 Filed 02/26/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


ISIDORIO PADILLA,

              Plaintiff,
v.                                                       Cause No: 20-CV-00089 PJK/LF


CODY MARTINEZ, DERRICK VALDEZ
GABRIEL WADT, THE CITY OF ESPANOLA,
And DOES 1-50,

              Defendants,

                                ENTRY OF APPEARANCE

       COMES NOW Brennan & Sullivan, P.A. (James P. Sullivan) and hereby also enters his

appearance on behalf of Defendants, Derrick Valdez, Gabriel Wadt, and the City of Espanola in

the above-captioned matter.

                                    Respectfully submitted,

                                    BRENNAN & SULLIVAN, P.A.



                              By:   /s/ James P. Sullivan
                                    James P. Sullivan
                                    Christina L. G. Brennan
                                    128 East DeVargas
                                    Santa Fe, New Mexico 87501
                                    (505) 995-8514
                                    jamie@brennsull.com
                                    christina@brennsull.com
                                    Attorneys for Defendants Derrick Valdez,
                                    Gabriel Wadt, and the City of Espanola
        Case 1:20-cv-00089-PJK-LF Document 7 Filed 02/26/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on the 26th day of February 2020, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Todd J. Bullion
Law Office of Todd J. Bullion
314 S. Guadalupe Street, Ste. D North
Santa Fe, NM 87501
505-452-7674
toddjbullion@gmail.com
Attorneys for Plaintiff

                              By:    /s/ James P. Sullivan
                                     James P. Sullivan
